                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 1 of 28




                            INGRID M. EVANS (SBN 179094)
                        1   EVANS LAW FIRM, INC.
                            3053 Fillmore Street #236
                        2   San Francisco, California 94123
                            Telephone (415) 441-8669
                        3   Facsimile (415) 928-1294

                        4   ALEXANDER G.CABECEIRAS, ESQ.
                            DEREK SMITH LAW GROUP, PLLC
                        5   One Penn Plaza, Suite 4905
                            New York, New York 10119
                        6   Phone: (212) 587-0760
                            Fax: (212) 587-4169
                            alexc@dereksmithlaw.com
                        7   APPEARANCE PRO HACE VICE
                        8   Attorneys for Plaintiff
                        9

                       10                               IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                       11
                                                               SAN FRANCISCO DIVISION
                       12

                       13   MAURO BOTTA,                              )   Case No. 3:18-cv-02615-AGT
                                                                      )
                       14
EVANS LAW FIRM, INC.




                                           Plaintiff,                 )   PLAINTIFF MAURO BOTTA’S TRIAL
                                   vs.                                )   BRIEF
                       15
                                                                      )
                            PRICE WATERHOUS COOPERS LLP,              )   Trial Date: February 22, 2021
                       16
                                                                      )   Time:         8:30AM
                                           Defendants.                    Courtroom: Courtroom A, 15th Floor, United
                       17                                             )
                                                                          States District Courthouse, 450 Golden Gate
                                                                      )   Ave., San Francisco, CA 94102
                       18
                            _____________________________________         Judge:        The Hon. Alex G. Tse
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                                                                        -0-
                                 Case No. 3:18-cv-02615-AGT          PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                 Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 2 of 28




                        1   TABLE OF CONTENTS
                            I. INTRODUCTION……………………………………………………………………………………..1
                        2
                        3   II. STATEMENT OF FACT   ……………………………………………...………………………….2

                        4   III. LEGAL ARGUMENTS……...………………………………………………………………………..5
                        5
                               A.STANDARDS OF REVIEW AT TRIAL …………………...………………………...……..……5
                        6
                        7         1. SARBANES-OXLEY ACT, 18 U.S.C. §1514A……………...……………………………...5

                        8         2. CALIFORNIA LABOR CODE SECTIONS 1105.2 98.6………….……...……………......10
                        9
                                  3. WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY …………….…..10
                       10
                                  4. BREACH OF CONTRACT ………………..………………………………….……..……..12
                       11
                       12   IV. USE OF DEPOSITION TESTIMONY AT TRIAL…………………………………..……………..13

                       13         1. PARTNERS STIG HAAVARDTUN, TYE THORSON AND TIMOTHY CAREY……....14
                       14         2. SHAWNA HEWITT………………………………………………………………………...15
EVANS LAW FIRM, INC.




                       15
                            V. DAMAGES…………………………………………………………………………………………..16
                       16
                            VI. CONCLUSION………………………………………………………………………………………18
                       17
                       18
                       19   TABLE OF AUTHORITIES
                       20
                            Statutes
                       21   18 U.S.C. § 1514A……………………………………………………………………….…………………6n,7

                       22   18 U.S.C. § 1514A(a)(1)…………………………………………………………………………………..5
                       23   29 C.F.R. § 1980.104…………………………………………………………………………………….…6n,7
                       24
                            Cal. Corporations Code § 15904.02(a)…………………………………………………………………..14
                       25
                            Cal. Labor Code Section 1102.5…………………………………………………………………………10
                       26
                       27   Cal. Labor Code § 1102.5(b).……………………………………………………………………………10

                       28   Fed. R. Civ. P. 32(a)(3)…………………………………………………………………………..13,14,16?


                                                                    i
                                                TABLE OF CONTENTS AND TABLE OF AUTHORITIES
                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 3 of 28




                            N.Y. Partnership Law § 20(1) (McKinney 2014)…………………………………………………….….14
                        1
                        2   Cases

                        3   Alamo v. Practice Management Information Corp., 219 Cal.App.4th 466, 479 (2013)………………...11
                        4
                            Allen v. Admin. Review Bd., 514 F.3d 468, 476 n.3 (5th Cir. 2008)………………………………………7
                        5
                            Araujo v. New Jersey Transit Rail Operations, Inc., 708 F.3d 152, 158 (3d Cir. 2013)………………….7
                        6
                        7   Casissa v. First Republic Bank, No. 09-cv-4129, 2012 WL 3020193, at *9 (N.D. Cal. July 24, 2012)...10

                        8   Consolidated World Investments, Inc. v. Lido Preferred Ltd., 9 Cal.App.4th 373, 380 (1992)…………12
                        9   Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767, 778, 200 L. Ed. 2d 15 (2018)…………………..…….5
                       10
                            Erhart v. BofI Holding, Inc., 269 F. Supp. 3d 1059, 1072 (S.D. Cal. 2017)……………………………...7
                       11
                            Feldman v. Law Enforcement Assocs. Corp., 752 F.3d 339, 348 (4th Cir. 2014)…………………….7,10
                       12
                       13   Halliburton, Inc. v. Admin. Review Bd., 771 F.3d 254, 263 (5th Cir. 2014)…………………...………....7

                       14   Haney v. Aramark Uniform Services, Inc., 121 Cal.App.4th 623, 641 (2014)………………………..…11
EVANS LAW FIRM, INC.




                       15   Harris v. City of Santa Monica, 56 Cal.4th 203, 232 (2013)…………………………………………….11
                       16
                            Hyndix Semiconductor Inc. v. Rambus Inc., 2008 U.S. Dist. LEXIS 11767 (N.D. Cal. Feb. 2,
                       17   2008)………………………………………………………………………………………..…….13,14, 15
                       18   In re Angelia P., 28 Cal.3d 908, 919 (1981)………………………………………………………………9
                       19
                            Junger v. John V. Dinan Assocs., Inc., 164 A.D.3d 1428, 1430, 84 N.Y.S.3d 574, 577 (N.Y. App. Div.
                       20   2018)……………………………………………………………………………………………………..12
                            Lockheed Martin Corp. v. Admin. Review Bd., 717 F.3d 1121, 1136 (10th Cir. 2013)…………………...7
                       21
                       22   MF Global Holdings Ltd. v. PricewaterhouseCoopers LLP, 232 F. Supp. 3d 558, 574 (2017)……..13-15

                       23   Morgan v. Regents of the Univ. of California, 88 Cal.App.4th 52, 69 (2000)………………………….8,9
                       24
                            Richman v. Hartley, 224 Cal.App.4th 1182, 1186 (2014)……………………………………………….12
                       25
                            Smiley v. Hologic, Inc., No. 16CV158-WQH-MDD, 2017 WL 1354787, at *9 (S.D. Cal. Apr. 12,
                       26   2017)……………………………………………………………………………………………………..10
                       27
                            Tides v. The Boeing Co., 644 F.3d 809, 813 (9th Cir. 2011)………………………………………..…….6
                       28


                                                                              ii
                                                      TABLE OF CONTENTS AND TABLE OF AUTHORITIES
                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 4 of 28




                            Troyk v. Farmers Group, Inc., 171 Cal.App.4th 1305, 1352 (2009)…………………………………….13
                        1
                        2   U.S. Ecology, Inc. v. State of California, 129 Cal.App.4th 887, 909 (2005)………………………….....13

                        3   Van Arsdale v. Int’l Game Technology, 577 F.3d 989, 996 (9th Cir. 2009)………….…....……….passim
                        4
                            Yau v. Allen, 229 Cal.App.4th 144, 154 (2014)……………………………………………………….…11
                        5
                            Young v. Associates Public Relations, L.L.C. v. Delta Air Lines, Inc., 216 F.R.D. 521, 523-24 (D. Utah
                        6   2003)……………………………………………………………………………………….…………….15
                        7
                        8   Other Authorities
                        9   1 Witkin, Summary of California Law (10th ed. 2005) Contracts, § 847………………………………...1
                       10
                            1 Wrongful Employment Termination Practice (Cont. Ed. Bar 2d ed.)…………………………………11
                       11
                            CACI 303…………………………………………………………………………………………….12, 13
                       12
                       13   CACI 2430…………………………………………………………………………………………….....11

                       14   CACI 2507……………………………………………………………………………………………….11
EVANS LAW FIRM, INC.




                       15   CACI No. 4603………………………………….……………………………………………………….10
                       16
                            California Civil Practice: Employment Litigation, §§ 2:20-2:21, 2.61-2.65, 2.87, 2.75 (Thomson
                       17   Reuters)…………………………………………………………………………………………….…….11
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                                              iii
                                                      TABLE OF CONTENTS AND TABLE OF AUTHORITIES
                                       Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 5 of 28




                        1       I.       INTRODUCTION
                        2
                                      Mauro Botta is the victim of a great professional endemic within the auditing industry. An
                        3
                            epidemic widely recognized by scholars and regulators. 1 Other nations have tried to address the
                        4
                            endemic while the U.S. lags behind.2 The problem at PricewaterhouseCoopers (PwC)—and the
                        5

                        6   auditing industry as a whole—lies in a simple conflict of interest: on the one hand, PwC needs to

                        7   provide a sound, honest, and reliable public service when auditing publicly traded companies; on the

                        8   other hand, PwC is a profit driven international enterprise, which needs to keep customers coming
                        9
                            back.
                       10
                                      Mauro is a Certified Public Accountant. While at PwC, Mauro was assigned to various audits of
                       11
                            publicly traded or soon to be publicly traded companies. As an auditor, Mauro was meticulous, at times
                       12
                            demanding, and strived to uncover any potential issues. Mauro actively asked questions of PwC’s
                       13

                       14   clients, sought documentation from them, sought to reconcile unaccounted for profits or losses, and
EVANS LAW FIRM, INC.




                       15   sought to adjust prior audits if warranted. In short, Mauro did his job.
                       16             Mauro’s actions upset certain management of companies PwC was auditing and therefore,
                       17
                            endangered PwC’s bottom line. To protect itself, PWC simply rolled Mauro off audits where is honest
                       18
                            questions jeopardized a profitable relationship. As he raised questions internally about the accounting
                       19
                            practices of the firm’s publicly traded company clients. Mauro was met with swift retribution; PwC
                       20

                       21   kicked him off projects, refused to hire him onto new projects, and let his “utilization rate” plummet.

                       22
                            1
                       23     “Our study provides empirical support suggesting that the market for audit services penalizes auditors when they do their
                            job but communicate information to the public that is critical of management (i.e., issue ICMWs). Our findings show that,
                       24   on average, audit offices experience a decline in future growth following the issuance of an ICMW, suggesting that clients
                            avoid auditors that have a history of disclosing items that make their clients look bad to the market.” Cowle, Elizabeth N.
                       25   and Rowe, Stephen P., Don't Make Me Look Bad: How the Audit Market Penalizes Auditors for Doing Their Job
                            (September 10, 2019). Available at SSRN: https://ssrn.com/abstract=3228321 or http://dx.doi.org/10.2139/ssrn.3228321
                            [Last Accessed January 13, 2021].
                       26   2
                              “The move is meant to ensure that audit practices are focused on ‘delivery of high-quality audits in the public interest.’"
                            https://www.cnn.com/2020/07/06/business/uk-big-4-accountancy-firms-frc/index.html [Last Accessed January 13, 2021].
                       27
                                                                                      -1-
                                     Case No. 3:18-cv-02615-AGT                    PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                     Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 6 of 28




                            The more serious the issues raised by Mauro the greater the pushback. PwC largely ignore Mauro’s
                        1

                        2   findings or declined to take action due to business concerns. Mauro reasonably believed there were

                        3   violations of law at stake and after being ignored by his employer, he submitted his claims to the U.S.

                        4   Securities and Exchange Commission. Once PwC found out he had done so, retaliation was swift and
                        5
                            drastic - within a few short months Mauro was fired despite years of exemplary performance, probity,
                        6
                            and thoroughness on the job. The discharge was personally devastating and violated federal and State
                        7
                            statutes and common law principles protecting employees like Mauro from acts of retaliation for doing
                        8
                            just what the law’s protections encourage them to do. Mauro is entitled to all the relief permitted under
                        9

                       10   those laws and case law principles for the injuries he suffered.

                       11      II.      STATEMENT OF FACT
                       12            Mauro began working for PwC in 1999, first for its affiliate firm in Italy and then the United
                       13
                            States. Botta Transcript 199:12-18. In 2004, Mauro began working at PwC’s San Jose, CA office as a
                       14
EVANS LAW FIRM, INC.




                            Senior Associate in PwC’s Assurance Practice. See Undisputed Fact No.1 in stipulated Joint Pre-Trial
                       15
                            Statement and Order dated February 1, 2021 (Dkt. 141). On or about July 26, 2010, Mauro and PwC
                       16

                       17   entered into an employment agreement. JX 1 (7/26/2010 EMPLOYMENT AGREEMENT).

                       18            On or about July 1, 2010, Mauro became a Senior Manager in the PwC’s Assurance Practice.

                       19   See Undisputed Fact No. 2, Dkt. 141.
                       20            In or around 2012, PwC assigned Mauro, along with other employees, to audit publicly traded
                       21
                            Company B. Thorson Transcript 25:24-26-26:6; 41:1-25.
                       22
                                     Tye Thorson was PwC’s Engagement Partner assigned to the Company B between 2011 and
                       23
                            2015. Thorson Transcript 39:13-40:20. Throughout these years, PwC produced audit opinions on behalf
                       24

                       25   of Cavium. Thorson Transcript 72:1-18, 101. Mr. Thorson signed-off on these audit opinions on behalf

                       26   of PwC. Thorson Transcript 22:1-24:4; 39:10-21; 51:22-52:10.

                       27
                                                                               -2-
                                 Case No. 3:18-cv-02615-AGT                 PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 7 of 28




                                   In early 2015, Mauro discussed important concerns with Mr. Thorson, that, among other things,
                        1

                        2   there was a lack of transparency between PwC and Cavium, there was evidence of incompetency from

                        3   Cavium management, a lack of independence at PwC, and a lack of internal controls at Cavium.

                        4   Thorson Transcript 50:12-16; Botta Transcript 172:6-174:6
                        5
                                   On February 22, 2015, Mauro e-mailed Mr. Thorson a memo, outlining all his concerns on the
                        6
                            Cavium audits. JX10 (2/22/2015 Email from M. Botta to T. Thorson). In turn, Mr. Thorson told Mauro
                        7
                            his complaint “had the potential of causing some issues with [Cavium] and the timing of their filing
                        8
                            [with the SEC].” Thorson Transcript 78:1-3. Mr. Thorson forwarded Mauro’s memo to PwC’s Quality
                        9

                       10   Review Partner Robert F. Heatley because Mr. Thorson was “concerned.” JX 8 and 9; JX27; PX125

                       11   2/14/2015 Memo re Cavium; Thorson Transcript 73:10-13. Additionally, Mr. Thorson reached out to
                       12   PwC’s Regional Risk Management Partner Timothy Scott via e-mail and by phone. Thorson Transcript
                       13
                            73:10-13. In fact, the same Sunday evening that Mauro sent Mr. Thorson his memo outlining all his
                       14
EVANS LAW FIRM, INC.




                            complaints with respect to the Cavium matter, Mr. Thorson e-mailed Mr. Scott stating “[D]o you have
                       15
                            time tomorrow to discuss a rather urgent Cavium issue with Heatley and I[?]” (Id.) (emphasis
                       16

                       17   added). JX8 and 9 (Thorson forwarding Mauro’s email to Messrs. Scott and Heatley); Thorson

                       18   Transcript 73:10-13. Thereafter, Mauro’s complaint was escalated to PwC’s National Office. Thorson

                       19   Transcript 88:7-18.
                       20          In an act of retaliation, months after internally reporting perceived unlawful activity, PwC
                       21
                            removed Mauro from the Cavium engagement. Thorson Transcript 112:8-13).
                       22
                                   After Mauro lodged internal complaints about Cavium, Defendant began to retaliate against
                       23
                            Mauro in a myriad of ways and, ultimately, terminated his employment. See Undisputed Fact No. 3
                       24

                       25   (“On August 17, 2017 PwC terminated Mauro’s employment.”) For example, in October of 2015, PwC

                       26   assigned Mauro to work on the Harmonic Inc. (“Harmonic”) audit. Haavardtun Transcript 23:22-25;

                       27
                                                                             -3-
                                 Case No. 3:18-cv-02615-AGT               PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 8 of 28




                            25:10-22. The Partner assigned to the Harmonic audit was Stig Haavardtun. Id. After making internal
                        1

                        2   complaints relating to Harmonic, PwC removed Mauro from the Harmonic audit in March of 2016.

                        3   Haavardtun Transcript 28:23-29:2; 64:8-18; 65:2-9. As a result, Mauro’s “utilization rate” began to

                        4   drop. See Mauro’s Utilization Rates for 2015, 2016 and 2017 at PX 178-180.Prior to making
                        5
                            complaints regarding the Cavium audit, Mauro will testify that he had never been removed from a job
                        6
                            for performance related issues or alleged client complaints. Mauro specifically complained to PwC’s
                        7
                            Ethics Office that he was being kicked off the Harmonic engagement in retaliation for speaking up
                        8
                            about auditing issues with the firm. PX143 (April 26, 2016 Mauro’s Retaliation Complaint.
                        9

                       10          In or around October of 2016, Mauro brought in Pacific Biosciences of California, Inc. (“Pacific

                       11   BioScience”) as a client for PwC. Carey Transcript 39:1-11. Mauro and other witnesses will testify at
                       12   trial that it was customary that individuals who brought in clients were staffed on that client’s
                       13
                            engagement. Despite bringing in the client, Mauro will testify at trial that PwC did not staff him on the
                       14
EVANS LAW FIRM, INC.




                            Pacific BioScience engagement.
                       15
                                   On or about April 27, 2016, Mauro again spoke to Ms. Nelson about PwC retaliating against
                       16

                       17   him and Ms. Nelson instructed him to raise the retaliation issue to PwC’s Ethics Office. Mauro did so.

                       18   See PX143 (Mauro’s April 26, 2016 Retaliation Complaint). Finally, after enduring PwC’s continued

                       19   retaliatory acts, Mauro filed a TCR Form with the SEC, specifically complaining about his experiences
                       20   with the Cavium engagement and retaliation as a result, among other things. See Undisputed Fact No. 6
                       21
                            and JX4 (TCR SEC Complaint Submitted – Ref. No. TCR1478218903573. Thereafter, the SEC
                       22
                            opened an investigation against PwC and alerted PwC of such. See JX20 (April 28, 2017 Letter from
                       23
                            SEC to PwC re In the Matter of Certain PricewaterhouseCoopers Audits (MSF-4149).
                       24

                       25          Thereafter, on or about June 14, 2017, PwC’s outside counsel Walter Brown and Paul Rugani, ,

                       26   and in-house counsel A. Marie Mazour (hereinafter collectively referred to as “PwC Attorneys”) and

                       27
                                                                              -4-
                                 Case No. 3:18-cv-02615-AGT                PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                      Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 9 of 28




                            Anne-Marie Vitale, a non-attorney member of the Office of General Counsel at PwC, interviewed
                        1

                        2   Mauro in connection with his SEC complaint. Mauro will testify that PwC Attorneys again interviewed

                        3   Mauro in response to his SEC complaint.

                        4             On August 17, 2017, PwC’s Vice Chairman of the West Region Kevin Baldwin and PwC’s
                        5
                            Assurance People Leader For the Bay Area Northwest Market Shawna Hewitt terminated Mauro’s
                        6
                            employment. See Undisputed Fact No. 3, Dkt. 141 (“On August 17, 2017, PwC terminated Mauro’s
                        7
                            employment); JX5 (letter from S. Hewitt to Botta re termination). Mauro will demonstrate through
                        8
                            testimony at trial that no other employees were disciplined related to the Cavium audits. (Id, Ex. 3 at
                        9

                       10   57:12-21, 59:16-60:2, 79:3-10; Ex. 7 at 14:7-10)

                       11      III.      LEGAL ARGUMENTS
                       12                A. STANDARDS OF REVIEW AT TRIAL (Verdict Forms for each count are attached
                                         as Attachment A.)
                       13

                       14                 1. SARBANES-OXLEY ACT, 18 U.S.C. §1514A
EVANS LAW FIRM, INC.




                                      When enacting Sarbanes–Oxley's (“SOX”) whistleblower regime, Congress had a reaching
                       15
                            objective: “It sought to disturb the ‘corporate code of silence’ that ‘discourage[d] employees from
                       16

                       17   reporting fraudulent behavior not only to the proper authorities, such as the FBI and the SEC,

                       18   but even internally.’” Lawson, 571 U.S., at ––––, 134 S.Ct., at 1162 (internal quotation marks

                       19   omitted; emphasis added). “The Sarbanes–Oxley anti-retaliation provision covers employees who
                       20   report fraud not only to the SEC, but also to any other federal agency, Congress, or an internal
                       21
                            supervisor.” See 18 U.S.C. § 1514A(a)(1); See Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767, 778,
                       22
                            200 L. Ed. 2d 15 (2018).
                       23
                                      The applicable provision of SOX requires in relevant part that:
                       24

                       25             “No publicly traded company or an officer of such a company may discharge an employee
                                      because of any lawful act done by the employee—
                       26             (1) to provide information, cause information to be provided, or otherwise assist in an
                                      investigation regarding any conduct which the employee reasonably believes constitutes a
                       27
                                                                               -5-
                                 Case No. 3:18-cv-02615-AGT                 PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                      Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 10 of 28




                                      violation of section 1348 [securities fraud], or any rule or regulation of the Securities and
                        1             Exchange Commission, when the information or assistance is provided to or the investigation is
                        2             conducted by—
                                      (A) a person with supervisory authority over the employee.”
                        3
                                      Plaintiff seeks damages against PwC retaliation in violation of the Sarbanes-Oxley Act. Plaintiff
                        4
                            has the burden of proving each of the following elements by a preponderance of the evidence:
                        5

                        6                1. Plaintiff engaged in activity protected by the Sarbanes-Oxley Act;

                        7                2. PwC knew or suspected that Mauro engaged in this protected activity;

                        8                3. The circumstances were sufficient to raise an inference that the protected activity was a
                        9
                                             “contributing factor” to an unfavorable personnel action.3
                       10
                            Van Arsdale v. Int’l Game Technology, 577 F.3d 989, 996 (9th Cir. 2009) (to make a prima facie
                       11
                            showing, the employee must show that “(a) the employee engaged in protected activity or conduct ; (2)
                       12
                            [the employer] knew or suspected, actually or constructively, that the employee engaged in the
                       13

                       14   protected activity;(3) the employee suffered an unfavorable personnel action; and (4) the circumstances
EVANS LAW FIRM, INC.




                       15   were sufficient to raise the inference that the protected activity was a contributing factor in the
                       16   unfavorable action”)( emphasis added); Tides v. The Boeing Co., 644 F.3d 809, 813 (9th Cir. 2011)
                       17
                            (same).
                       18
                                      A “contributing factor” is “any factor, which alone or in combination with other factors, tends
                       19
                            to affect in any way the outcome of the decision. To be a “contributing factor,” the factor need not be
                       20

                       21   the only factor affecting or influencing the decision, nor must it be a significant, substantial, primary, or

                       22

                       23   3
                              18 U.S.C. § 1514A; 29 C.F.R. § 1980.104 (Stating that 18 U.S.C. §1514A requires that a plaintiff present
                       24   sufficient evidence “to give rise to an inference that the respondent knew or suspected that the employee
                            engaged in protected activity and that the protected activity was a contributing factor in the adverse
                       25   action.” (emphasis added).)
                            See also Van Asdale v. Int’l Game Tech., 577 F.3d 989, 1003 (9th Cir. 2009) (“The final element of a prima
                       26   facie case under § 1514A is that “[t]he circumstances were sufficient to raise the inference that the protected
                            activity was a contributing factor in the unfavorable action.”) (citing 29 C.F.R. § 1980.104(b)(1)(iv)).
                       27
                                                                                -6-
                                 Case No. 3:18-cv-02615-AGT                  PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                     Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 11 of 28




                            predominant factor. (see 18 U.S.C. § 1514A; 29 C.F.R. § 1980.104; Van Arsdale v. Int’l Game
                        1

                        2   Technology, 577 F.3d 989, 996 (9th Cir. 2009) applying 29 C.F.R. § 1980.104(b)(1)(iv)(“[t]he

                        3   circumstances were sufficient to raise the inference that the protected activity was a contributing factor

                        4   in the adverse decision”). see also Lockheed Martin Corp. v. Admin. Review Bd., 717 F.3d 1121, 1136
                        5
                            (10th Cir. 2013) “This element is broad and forgiving: the Board has defined a ‘contributing factor’ as
                        6
                            ‘any factor, which alone or in combination with other factors, tends to affect in any way the outcome of
                        7
                            the decision.’ . . . “[T]he contributing factor standard was ‘intended to overrule existing case law, which
                        8
                            requires a whistleblower to prove that his protected conduct was a ‘significant,’ ‘motivating,’
                        9

                       10   ‘substantial,’ or ‘predominant’ factor in a personnel action in order to overturn that action.’” (Citations

                       11   omitted, collecting cases); Halliburton, Inc. v. Admin. Review Bd., 771 F.3d 254, 263 (5th Cir. 2014);
                       12   Allen v. Admin. Review Bd., 514 F.3d 468, 476 n.3 (5th Cir. 2008); Feldman v. Law Enf’t Associates
                       13
                            Corp., 752 F.3d 339, 348 (4th Cir. 2014); Araujo v. New Jersey Transit Rail Operations, Inc., 708 F.3d
                       14
EVANS LAW FIRM, INC.




                            152, 158 (3d Cir. 2013).
                       15
                                     An employee engages in protected activity under the Sarbanes Oxley-Act if he:
                       16

                       17       1. makes a disclosure regarding conduct that he reasonably believes constitutes a violation of any
                                   rule or regulation of the Securities and Exchange Commission, and
                       18
                                2.    that disclosures is made to a person working for the employer who had the authority to
                       19            investigate, discover, or terminate any potential misconduct.
                       20       It is not necessary that there actually be any violation of any rule or regulation of the Securities and
                       21
                            Exchange Commission. Indeed, the Ninth Circuit recognized protected activity where the employee’s
                       22
                            beliefs fail to “approximate” what would be required to actually prove the fraud claims at trial. Erhart
                       23
                            v. BofI Holding, Inc., 269 F. Supp. 3d 1059, 1072 (S.D. Cal. 2017) (“[t]he plaintiff, therefore, ‘can have
                       24

                       25   an objectively reasonable belief of a violation’ even if the plaintiff ‘fails to allege, prove, or

                       26   approximate specific elements of fraud, which would be required under a fraud claim against the

                       27
                                                                                -7-
                                 Case No. 3:18-cv-02615-AGT                  PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 12 of 28




                            defrauder directly’’). Plaintiff will show at trial that he reasonably believed illegal activities were
                        1

                        2   occurring and that he had voiced his concerns to his superiors and then to the SEC when nothing was

                        3   done. Botta Transcript 196:2-25; 197:1-21; 199:19-201:23; 201:24-202:7.

                        4          That reasonable belief is sufficient to protect Plaintiff from retaliation. Van Arsdale, supra, 577
                        5
                            F.3d 1001-1002. It is irrelevant that there was no fraud in actuality. In fact, the Ninth Circuit protects
                        6
                            employees who only “just suggest” that there might be a violation of law. Van Arsdale, supra, 577
                        7
                            F.3d 1001-1002. The record reveals that Mauro raised concerns about the reporting and accounting
                        8
                            practices of these publicly traded companies with his superiors. See, inter alia, Botta Transcript 196:2-
                        9

                       10   25; 197:1-21; 199:19-201:23; 201:24-202:7 Nelson Transcript 25:18-23; Haavardtun Transcript 28:23-

                       11   29:2. It is undisputed that Mauro submitted a TCR to the SEC in November 2016. The record shows,
                       12   as Mauro will present at trial, that the allegations in that TCR were substantially similar4 to the
                       13
                            concerns Mauro previously raised with his superiors at PwC.
                       14
EVANS LAW FIRM, INC.




                                   Further, following the Ninth Circuit’s test in Van Arsdale, Mauro will present at trial evidence
                       15
                            that Defendant “knew or suspected, actually or constructively” that Mauro had informed the SEC of
                       16

                       17   what he believed were violations of the law. Mauro will show at trial, as his PwC personnel records

                       18   attest, that Defendant began to retaliate against him for this protected activity. Mauro will show at trial

                       19   that by April-May 2017, Defendant was aware Mauro had engaged in protected activity. It is
                       20   undisputed that Defendant terminated Mauro’s employment on August 17, 2017. The close interval
                       21
                            between Defendant’s knowledge of the protected activity and Mauro’s termination is evidence of
                       22
                            Defendant’s retaliatory motive. See Morgan v. Regents of the Univ. of California, 88 Cal.App.4th 52,
                       23
                            69 (2000) (“[t]he retaliatory motive is ‘proved by showing that plaintiff engaged in protected activities,
                       24

                       25

                       26   4
                             In denying Defendant’s motion for summary judgment, Judge Seeborg noted that “The issues raised
                            by the SEC closely mirrored those Botta had been expressing internally.” Dkt 107 at 4.
                       27
                                                                               -8-
                                 Case No. 3:18-cv-02615-AGT                 PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                   Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 13 of 28




                            that his employer was aware of the protected activities, and that the adverse action followed within a
                        1

                        2   relatively short time thereafter’”). In Morgan, the evidence was circumstantial; here, Mauro will

                        3   present evidence of PwC’s actual or constructive knowledge of his protected activity. PX 148, PwC

                        4   B00005930 (05-03-2016 HR Notes); PwC B00005937 (05-13-2016 MR Notes); JX 20 (SEC April 27,
                        5
                            2016 Letter to PwC); PX109 (5/9/2017 Preservation Notice and Email to Plaintiff). See also Thorson
                        6
                            Transcript 53:13-54:23, 56:15-58:12; Carey Transcript 49:17-50:6.
                        7
                                   Mauro thus meets the “light burden of showing by a preponderance of evidence” that his
                        8
                            protected activities “tended to affect his termination in at least some way.” Feldman v. Law
                        9

                       10   Enforcement Assocs. Corp., 752 F.3d 339, 348 (4th Cir. 2014) (emphasis added). This preponderance

                       11   standard is the lowest evidentiary standard for civil disputes requiring only that Mauro prove the
                       12   existence of a fact (his protected activity was a contributing factor to his termination) is more probable
                       13
                            than not. The evidence will show that Mauro meets this burden. PX 148, PwC B00005930 (05-03-
                       14
EVANS LAW FIRM, INC.




                            2016 HR Notes); PwC B00005937 (05-13-2016 HR Notes); JX 20 (SEC April 27, 2016 Letter to
                       15
                            PwC); PX109 (5/9/2017 Preservation Notice and Email to Plaintiff). See also Thorson Transcript
                       16

                       17   53:13-54:23, 56:15-58:12; Carey Transcript 49:17-50:6. After Mauro satisfies this modest burden, the

                       18   burden of proof then shifts to the Defendant to demonstrate by the much higher standard of “clear and

                       19   convincing evidence that it would have taken the same adverse employment action in the absence of
                       20   [Mauro’s] protected activity.” Van Arsdale, supra, 577 F.3d at 996 (emphasis added). Defendant bears
                       21
                            a much heavier burden of proof: “clear and convincing” requires a “a finding of high probability” with
                       22
                            evidence “sufficiently strong to command the unhesitating assent of every reasonable mind.” In re
                       23
                            Angelia P., 28 Cal.3d 908, 919 (1981).
                       24

                       25

                       26

                       27
                                                                              -9-
                                 Case No. 3:18-cv-02615-AGT                PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                     Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 14 of 28




                        1            2. CALIFORNIA LABOR CODE SECTIONS 1105.2 & 98.6
                                     “To constitute a protected activity pursuant to section 1102.5, a disclosure must be “to a person
                        2

                        3   with authority over the employee or another employee who has the authority to investigate, discover, or

                        4   correct the violation or noncompliance.” Cal. Labor Code § 1102.5(b); Smiley v. Hologic, Inc., No.

                        5   16CV158-WQH-MDD, 2017 WL 1354787, at *9 (S.D. Cal. Apr. 12, 2017).
                        6            To establish a claim, Mauro has to show that: (1) he was a an employee at PwC; (2) Mauro
                        7
                            disclosed to the and to an employee with authority to investigate, discover, or correct legal violations or
                        8
                            noncompliance about client’s auditing practices or PwC’s auditing practices (“protected activity”); (3)
                        9
                            Mauro reasonable cause to believe that the information he disclosed was a possible violation of law,
                       10

                       11   rule, or regulation; (4) PwC terminated Mauro, removed Mauro from audits, or forbid Mauro from

                       12   practicing on audits (collectively “adverse action”); (5) Mauro suffered these adverse actions because,

                       13   at least in part, due to his protected activity; and (6) Mauro was harmed and PwC’s conduct was a
                       14
EVANS LAW FIRM, INC.




                            substantial fact in causing his harm. Casissa v. First Republic Bank, No. 09-cv-4129, 2012 WL
                       15
                            3020193, at *9 (N.D. Cal. July 24, 2012) (similar showing under Cal. Labor Code Section 1102.5);
                       16
                            (See Generally CACI No. 4603) Mauro will demonstrate that the evidence satisfies his burden under a
                       17
                            preponderance standard. PX 148, PwC B00005930 (05-03-2016 HR Notes); PwC B00005937 (05-13-
                       18

                       19   2016 MR Notes); JX 20 (SEC April 27, 2016 Letter to PwC); PX109 (5/9/2017 Preservation Notice

                       20   and Email to Plaintiff). See also Thorson Transcript 53:13-54:23, 56:15-58:12; Carey Transcript 49:17-
                       21   50:6.
                       22
                                     3. WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                       23
                                     The elements of a claim for wrongful discharge in violation of public policy are “(1) an
                       24
                            employer-employee relationship, (2) the employer terminated the plaintiff’s employment, (3) the
                       25
                            termination was substantially motivated by a violation of public policy, and (4) the discharge caused
                       26

                       27
                                                                              - 10 -
                                    Case No. 3:18-cv-02615-AGT              PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                   Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 15 of 28




                            the plaintiff harm.” Haney v. Aramark Uniform Services, Inc., 121 Cal.App.4th 623, 641 (2014); Yau
                        1

                        2   v. Allen, 229 Cal. App. 4th 144, 154 (2014). There is irrefutable evidence that Mauro and PwC were in

                        3   an employer-employee relationship. See JX1 (Employment Agreement dated July 26,2010) and the

                        4   parties stipulated to Mauro’s termination. See JPTS, Undisputed Fact No.3. Mauro will satisfy the harm
                        5
                            element at trial by showing the economic and non-economic damages and other injury he sustained as a
                        6
                            result of the discharge. See also Medical Records at PX204; Botta Transcript 270:6-271:13, Sarrett
                        7
                            Transcript 15:3-14,
                        8
                                   As to the third element - motivation for his discharge - Mauro will demonstrate that
                        9

                       10   circumstances show that his protected activity was a “substantial motivating reason” for his discharge

                       11   under Harris v. City of Santa Monica, 56 Cal.4th 203, 232 (2013) (plaintiff need not show “but for”
                       12   specific causation for termination); Yau v. Allen, 229 Cal.App.4th 144, 154 (2014), and Alamo v.
                       13
                            Practice Management Information Corp., 219 Cal.App.4th 466, 479 (2013). See also 1 Wrongful
                       14
EVANS LAW FIRM, INC.




                            Employment Termination Practice (Cont. Ed. Bar 2d ed.) Discrimination Claims, §§2.61-2.65, 2.87;
                       15
                            California Civil Practice: Employment Litigation, §§ 2:20-2:21, 2.75 (Thomson Reuters); CACI 2430
                       16

                       17   and 2507. The California Supreme Court has recognized that a “substantial motivating reason” does not

                       18   have to be the sole motivation for a discharge and may be demonstrated by an employee “even if other

                       19   factors would have led the employer to make the same decision at the time.” Harris v. City of Santa
                       20   Monica, 56 Cal.4th 203, 232 (2013). The circumstances here show that within a very short time of PwC
                       21
                            learning of the SEC investigation against it prompted by Mauro’s November 2016 tip to the SEC,
                       22
                            Mauro was fired. PX 148, PwC B00005930 (05-03-2016 HR Notes); PwC B00005937 (05-13-2016
                       23
                            HR Dept. Notes); Joint Exhibit 20 (SEC April 27, 2016 Letter to PwC); PX109 (5/9/2017 Preservation
                       24

                       25   Notice and Email to Plaintiff).

                       26

                       27
                                                                            - 11 -
                                 Case No. 3:18-cv-02615-AGT               PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 16 of 28




                        1           4. BREACH OF CONTRACT
                                    Plaintiff satisfies the elements of a breach of contract claim by showing:
                        2

                        3                  a. Defendant and Plaintiff entered into a contract on or about July 26, 2010. Richman v.

                        4   Hartley, 224 Cal.App.4th 1182, 1186 (2014); CACI 303; Junger v. John V. Dinan Assocs., Inc., 164

                        5   A.D.3d 1428, 1430, 84 N.Y.S.3d 574, 577 (N.Y. App. Div. 2018). JX1 EMPLOYMENT
                        6   AGREEMENT dated July 26, 2010. The existence of a contract between Plaintiff and Defendant is
                        7
                            irrefutable.
                        8
                                           b. Plaintiff performed his contractual duties under the contract. Richman v. Hartley, 224
                        9
                            Cal.App.4th 1182, 1186 (2014); Consolidated World Investments, Inc. v. Lido Preferred Ltd., 9
                       10

                       11   Cal.App.4th 373, 380 (1992); Junger v. John V. Dinan Assocs., Inc., 164 A.D.3d 1428, 1430, 84

                       12   N.Y.S.3d 574, 577 (N.Y. App. Div. 2018). CACI 303. The record is replete with evidence that Mauro

                       13   was good at raising questions on audits and had knowledge of accounting and methodology.
                       14
EVANS LAW FIRM, INC.




                            Haavardtun Transcript 54:22-55:13; Px105 (Job Evaluations of Mauro, PLAINTIFF 109-124, 619-620,
                       15
                            758-773).
                       16
                                           c. Defendant breached the contract by, among other things terminating Plaintiff’s
                       17
                            employment in a way that violated the contract including but not limited to failing to give Plaintiff
                       18

                       19   three months’ notice of termination and severance as specified in Section 5a of the Employment

                       20   Agreement. Richman v. Hartley, 224 Cal.App.4th 1182, 1186 (2014); 1 Witkin, Summary of
                       21   California Law (10th ed. 2005) Contracts, § 847; CACI 303: JX1 EMPLOYMENT AGREEMENT
                       22
                            dated July 26, 2010. STIPULATED: PLAINTIFF’S EMPLOYMENT WAS TERMINATED ON
                       23
                            AUGUST 27, 2017. PX89 PwC1443-1445 08-27-2017 Termination Letter.
                       24
                                           d. Plaintiff was harmed as a result of Defendant’s breach(es) in an amount which will
                       25

                       26   be shown at trial in an amount which will be shown at trial and includes but is not limited to lost wages,

                       27
                                                                             - 12 -
                                  Case No. 3:18-cv-02615-AGT               PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                   Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 17 of 28




                            front and back pay with interest, reinstatement with the same seniority, lost earning capacity, civil
                        1

                        2   penalties for wrongful termination, punitive damages, attorneys’ fees and expenses and a money

                        3   judgment for mental pain, anguish, emotional distress and injury to reputation. Troyk v. Farmers

                        4   Group, Inc., 171 Cal.App.4th 1305, 1352 (2009); U.S. Ecology, Inc. v. State of California, 129
                        5
                            Cal.App.4th 887, 909 (2005); CACI 303.
                        6
                                           e. Defendant’s breach was a substantial factor in causing that harm. U.S. Ecology, Inc.
                        7
                            v. State of California, 129 Cal.App.4th 887, 909 (2005)(“A proximate cause of loss or damage is
                        8
                            something that is a substantial factor in bringing about that loss or damages.
                        9

                       10          IV. USE OF DEPOSITION TESTIMONY AT TRIAL

                       11          As raised by the Court at the February 4 hearing, Plaintiff has the right to use the deposition
                       12   testimony of PwC Partners Tye Thorson, Stig Haavardtun, and Timothy Carey, and Shawna Hewitt for
                       13
                            any purpose at trial because each of these individuals falls is a person whose deposition testimony may
                       14
EVANS LAW FIRM, INC.




                            be used by an adverse party for any purpose at trial. Fed. R. Civ. P. 32(a)(3) reads in pertinent part:
                       15
                                   (3) Deposition of Party, Agent, or Designee. An adverse party may use for any purpose the
                       16          deposition of a party or anyone whom when deposed, was the party’s officer, director,
                       17          managing agent, or designee under Rule 30(b)(6) or 31(a)(4). (emphasis added)

                       18   In the Ninth Circuit, a person’s job title is not determinative of whether he or she is an “officer,

                       19   director,” or “managing agent” under Fed. R. Civ. P. 32(a)(3). Hyndix Semiconductor Inc. v. Rambus
                       20   Inc., 2008 U.S. Dist. LEXIS 11767 (N.D. Cal. Feb. 2, 2008) at *17 (emphasis added). Outside of the
                       21
                            Ninth Circuit, the Rule is also broadly interpreted, including in cases where accounting partners are the
                       22
                            deponents in question. See, e.g., MF Global Holdings Ltd. v. PricewaterhouseCoopers LLP, 232 F.
                       23
                            Supp. 3d 558, 574 (2017) (“The Court does not…read Rule 32(a)(3) to be so narrow as to apply only to
                       24

                       25   the equivalent of an officer or director of a corporation, as PwC urges. ‘The test for a managing agent is

                       26   not formulaic.’”). Rather than the “formulaic” or particular title a deponent has, courts instead consider

                       27
                                                                              - 13 -
                                 Case No. 3:18-cv-02615-AGT                 PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                   Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 18 of 28




                            whether the persons “have the capability to bind the corporations with their actions” at the time of
                        1

                        2   their deposition. Hyndix Semiconductor Inc. v. Rambus Inc., 2008 U.S. Dist. LEXIS 11767 (N.D. Cal.

                        3   Feb. 2, 2008) at *17 (emphasis added). Each of the four individuals had the capability of binding PwC

                        4   when they were disposed and fall under Fed. R. Civ. P. 32(a)(3). Plaintiff accordingly has the right to
                        5
                            introduce deposition testimony of each of them for any purpose at trial:
                        6
                                   1. Partners Stig Haavardtun, Tye Thorson and Timothy Carey
                        7
                                   Partners by definition have the right to bind the partnership of which they are partners. Cal.
                        8
                            Corporations Code § 15904.02(a)(“Each general partner is an agent of the limited partnership for the
                        9

                       10   purposes of its activities.”); N.Y. Partnership Law § 20(1) (McKinney 2014) (“Every partner is an

                       11   agent of the partnership for the purpose of its business, and the act of every partner, including the
                       12   execution in the partnership name of any instrument, for apparently carrying on in the usual way the
                       13
                            business of the partnership of which he is a member binds the partnership”). Thorson, Haavardtun and
                       14
EVANS LAW FIRM, INC.




                            Carey were PwC partners and under the laws of both California and New York had the authority to act
                       15
                            on behalf of PwC and thus are similar to “managing agents” under Rule 32. Hyndix Semiconductor Inc.
                       16

                       17   v. Rambus Inc., 2008 U.S. Dist. LEXIS 11767 (N.D. Cal. Feb. 2, 2008) at *17 (emphasis added).

                       18          Courts specifically recognize that Rule 32 treats accounting partners as “managing agents”

                       19   where those partners (like the three here) have a lead role in the accounting engagements at issue in a
                       20   case. In MF Global, the Southern District of New York allowed the use of videotaped deposition
                       21
                            testimony of two PwC partners even though the partners would be testifying at trial. MF Global, supra,
                       22
                            232 F. Supp. 3d at 574. The two PwC partners in that case had taken lead positions in the audit
                       23
                            engagements before the court and thus the court reasoned,
                       24

                       25           McGowan was the lead audit partner for fiscal years 2006–2010 and Gallagher was the lead
                                   audit partner for fiscal years 2011 and 2012. As such, it is unlikely that there are any other
                       26          PwC employees who are invested with more judgment or who can more appropriately be
                                   considered PwC's representatives for the topics of the audit of MF Global for those fiscal
                       27
                                                                             - 14 -
                                 Case No. 3:18-cv-02615-AGT                PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                   Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 19 of 28




                                   years. The Plan Administrator may therefore play the designated deposition testimony of those
                        1          individuals.
                        2
                            MF Global, supra, 232 F. Supp. 3d at 574(emphasis added). The expansive view holds in the Ninth
                        3
                            Circuit as well. As the court in Hyndix Semiconductor recognized, the term “managing agent” is
                        4
                            “flexible” and the test is whether the individual has “some authority to act on behalf of the corporation
                        5

                        6   or answer for it.” Id. Accord Young v. Associates Public Relations, L.L.C. v. Delta Air Lines, Inc., 216

                        7   F.R.D. 521, 523-24 (D. Utah 2003). PwC Partners Tye Thorson, Stig Haavardtun and Timothy Carey

                        8   clearly had significant authority to act on behalf of PwC. Thorson Transcript 89:8-12 (made decisions
                        9
                            regarding Cavium engagement), 96:14-25 (reviewed Mauro’s memo and led discussions with other
                       10
                            PwC partners about it), 100:12-24 (signed PwC’s name to the Cavium Form 10-K); Haavardtun
                       11
                            Transcript 23:22-25(led the Harmonic engagement as partner), 39:8-13, 39:17-23(reviewed and
                       12
                            approved the Harmonic SAB99), 50:21-51:18 (made the final determination at PwC re what were
                       13

                       14   considered Harmonic’s control deficiencies), 54:22-55:13(reviewed and made final evaluations of
EVANS LAW FIRM, INC.




                       15   Mauro’s work on Harmonic engagement); Carey Transcript 36:21-37:4 (exercised authority over all
                       16   Human Resources complaints and issues within San Jose office), 37:19-38:2(made decisions with his
                       17
                            partner Thorson regarding SEC filing deadlines),40:22-41:20 and 43:4-21(authority to make personnel
                       18
                            decisions in San Jose office). Under the Hyndix Semiconductor standard, Fed. R. Civ. P. 32 clearly
                       19
                            allows the use of their deposition testimony by Plaintiff for any purpose at trial. They also fall within
                       20

                       21   the exception as construed in MF Global’s case against PwC: these three were not only partners, they

                       22   were the leads in the respective areas before the Court: Thorson (Company B audit leader), Haavardtun

                       23   (Company C audit leader), and Carey (San Jose Office Leader).
                       24          2. Shawna Hewitt
                       25
                                   Ms. Hewitt at the time of her deposition was the Market Human Resources Leader for PwC’s
                       26
                            Pacific Northwest Division. Hewitt transcript 12:19-25. Ms. Hewitt testified that she was “in charge”
                       27
                                                                             - 15 -
                                 Case No. 3:18-cv-02615-AGT                PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                   Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 20 of 28




                            of Human Resources foal l lines of PwC’s business in the Pacific Northwest Market, which included
                        1

                        2   the San Jose office, and had a team of 20 persons reporting to her. Hewitt Transcript 13:22-25. Given

                        3   the scope of Ms. Hewitt’s authority her position as the HR Leader for PwC in the Pacific Northwest is

                        4   the equivalent of an officer or director position at PwC (which does not appear to have either officers or
                        5
                            directors per se, since it is a partnership). The Ninth Circuit test is to look at what Ms. Hewitt “actually
                        6
                            did” at PwC and under that test her deposition may be used under Fed. R. Civ. P. 32(a)(3). Clearly,
                        7
                            Ms. Hewitt had the authority to bind PwC: she signed the letter terminating Mauro’s employment and
                        8
                            employment agreement with PwC. See JX5 (August 27, 2017 PwC termination letter).
                        9

                       10

                       11           V. DAMAGES _(Verdict Forms are attached hereto as Attachment A.)
                       12
                            Categories of Economic Damages for Retaliation Claims:
                       13             1. Lost Wages/Back Pay, 18 U.S.C. § 1514A(c)(2)(B) (2017-2021)              $     723,264.00
                                      (4 yrs.@ $180,816 per annum)
                       14
EVANS LAW FIRM, INC.




                       15              2. Lost Bonuses ($15,472.59 x 4)                                                   61,890.36

                       16              3. Interest on back pay and bonuses (10% per annum)                               117,773.16
                       17              4. Retirement plan/401k contributions
                       18
                                                   a. Mauro contributions                                                 46,560.00
                       19
                                                   b. PwC Contributions                                                   11,640.00
                       20
                                       4. Lost earnings capacity/Blacklisting                               $      4,940,000.00
                       21                   (see Plaintiff Resp Defendant Interrogatory No. 15)
                       22                    (approx.. $190,000/yr for period 2017 until retirement year 2043 (age 66))
                                       5. Lost opportunity as PwC Partner (est.)                             $     9,600,000.00
                       23                 (see Plaintiff Resp Def. Interrogatory No. 13)
                                          $400,000/yr5 for period 2019 (expected yr of partnership) until
                       24                 retirement year 2043 (age 66)
                       25

                       26   5
                              The estimated income for a partner in YR 1 would be significantly less than in YR 20. Using a static
                            figure states the loss here very conservatively.
                       27
                                                                              - 16 -
                                 Case No. 3:18-cv-02615-AGT                 PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                   Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 21 of 28




                            Contractual Damages (Three months severance (Section 5a)                                $45,205.00
                        1

                        2   Interest on Unpaid Severance                                                             18,081.60

                        3   Breach of Contract Damages under Cal. Civil Code Section 3300

                        4   Out of Pocket Expenses
                                     1. Medical and therapeutic care                                                 $12,600.00
                        5

                        6   Statutory Penalties
                                   Cal. Labor Code § 1102.5                                                          $10,000.00
                        7
                                   Cal. Labor Code § 98.6                                                            $10,000.00
                        8
                                                   TOTAL ECONOMIC DAMAGES                                       $ 15,597,013.50
                        9

                       10
                            Categories of Special/Noneconomic Damages (pain and suffering)(18 U.S.C. § 1514A(c)(2)(C) (see
                       11   Plaintiff Responses to Defendant Interrogatories including but not limited to Nos. 7-11).
                            See CACI 3905 (Items of Noneconomic Damages Instructions)
                       12
                            1.     Inconvenience ($10/day for 1271 days 8/17/2017-2/8/2021)                    $ 12,701.00
                       13
                            2.     Mental suffering                                                     TBD BY FACT FINDER
                       14
EVANS LAW FIRM, INC.




                            3.     Emotional Distress                                                   TBD BY FACT FINDER
                       15
                            4.     Injury to Reputation and Humiliation                                 TBD BY FACT FINDER
                       16
                            5.     Depression6                                                          TBD BY FACT FINDER
                       17
                            6.     Insomnia7                                                            TBD BY FACT FINDER
                       18
                            7.     Physical Pain                                                        TBD BY FACT FINDER
                       19
                            8.     Loss of enjoyment of life                                            TBD BY FACT FINDER
                       20
                            9.     Physical impairment                                                  TBD BY FACT FINDER
                       21
                            10.    Anxiety                                                              TBD BY FACT FINDER
                       22
                            Attorneys’ Fees and Costs, 18 U.S.C. § 1514A(c)(2)(C)8
                       23

                       24   6
                               One possible way to calculate damages for depression would be on a daily basis: ($200/day x 1271
                       25   days)                                           $ 254,200.00
                            7
                              One possible measure of damages for insomnia would also be on a daily basis: ($50/ day x 1271
                       26   days) $ 63,550.00
                            8
                              If appropriate, any attorneys’ fees and expenses will be determined following a Motion.
                       27
                                                                            - 17 -
                                  Case No. 3:18-cv-02615-AGT              PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                     Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 22 of 28




                        1
                            VI. CONCLUSION
                        2

                        3      Your Honor will, based on the facts within this brief and the facts presented at trial, be able to

                        4   conclude that PwC subjected Mauro to a myriad of unlawful, retaliatory, adverse employment actions

                        5   and breached Mauro’s employment contract and award Mauro reinstatement and money to make him
                        6
                            whole.
                        7
                            Dated: February 8, 2021
                        8                                                 Respectfully Submitted,

                        9
                                                                          ______________________________
                       10
                                                                          Ingrid M. Evans, Esq. (SBN 179094)
                       11                                                 EVANS LAW FIRM, INC.
                                                                          3053 Fillmore Street #236
                       12                                                 San Francisco, CA 94123
                                                                          Phone: (415) 441-8669
                       13
                                                                          Alexander G. Cabeceiras, Esq.
                       14
EVANS LAW FIRM, INC.




                                                                          DEREK SMITH LAW GROUP, PLLC
                       15                                                 PRO HAC VICE
                                                                          alexc@dereksmithlaw.com
                       16                                                 1 Penn Plaza, Suite 4905
                                                                          New York, New York 10119
                       17                                                 Phone: (212) 587-0760
                       18
                                                                          Attorneys for Plaintiff
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                                                                             - 18 -
                                 Case No. 3:18-cv-02615-AGT                PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                             Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 23 of 28




                        1

                        2

                        3

                        4

                        5

                        6

                        7

                        8

                        9

                       10

                       11

                       12

                       13

                       14
EVANS LAW FIRM, INC.




                       15

                       16
                                          ATTACHMENT A
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                                                            - 19 -
                            Case No. 3:18-cv-02615-AGT    PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                 Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 24 of 28




                        1                           ATTACHMENT A – VERDICT FORMS
                        2
                            A. RETALIATION IN VIOLATION OF THE SARBANES-OXLEY AND DODD-FRANK
                        3      ACTS

                        4   1. Did Mauro Botta engage in protected activity under the Sarbanes Oxley Act?
                              Answer: _____ Yes _____ No
                        5

                        6        If your answer to Question 1 is “yes,” proceed to Question 2. If your answer to Question 1 is
                                 “no,” go to Question 5.
                        7
                            2.    Did PwC know or suspect that Mauro Botta engaged in this activity?
                        8        Answer: _____ Yes _____ No
                        9
                                 If your answer to Question 2 is “yes,” proceed to Question 3. If your answer to Question 2 is
                       10        “no,” go to Question 5.

                       11   3. Were the circumstances sufficient to raise an inference that Mauro Botta engaging in this
                               activity was a contributing factor in Defendant PwC’s termination of Mr. Botta?
                       12
                                 Answer: _____ Yes _____ No
                       13

                       14        If your answer to Question 3 is “yes,” proceed to Question 4. If your answer to Question 3 is
EVANS LAW FIRM, INC.




                                 “no,” go to Question 5.
                       15
                            4. Did PwC prove by clear and convincing evidence that they would have terminated Mauro
                       16      Botta at the same time based on wholly legitimate reasons even if Mauro Botta had not
                       17      engaged in protected activity?

                       18        Answer: _____ Yes _____ No Proceed to Question 5.

                       19
                            B. WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
                       20

                       21   5. Was any of the following a substantial motivating reason for PwC’s discharge of Mauro Botta:

                       22        a. Mauro reporting PwC to the SEC;

                       23        6. Was any of the following a substantial motivating reason for PwC to remove Mauro Botta
                                    from working on the Harmonic audit:’
                       24

                       25
                                 7. Was any of the following a substantial motiving reason for PwC to remove Mauro from
                       26           working on the Cavium audit:

                       27
                                                                         - 20 -
                             Case No. 3:18-cv-02615-AGT                PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                              Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 25 of 28




                        1   C. WRONGFUL DISCHARGE IN VIOLATION OF CALIFORNIA LABOR CODE §§
                        2      1102.5 AND 98.6

                        3     8. Did Mauro Botta engage in protected activity under CLC § 98.6?

                        4     Answer: _____ Yes _____ No
                        5
                              If your answer to Question 1 is “yes,” proceed to Question 2. If your answer to Question 1 is
                        6     “no,” go to Question 5.

                        7     9. Did PwC know or suspect that Mauro Botta engaged in this activity?

                        8     Answer: _____ Yes _____ No
                        9
                              If your answer to Question 2 is “yes,” proceed to Question 3. If your answer to Question 2 is
                       10     “no,” go to Question 5.

                       11     10. Were the circumstances sufficient to raise an inference that Mauro Botta engaging in this
                                  activity was a contributing factor in PwC’s termination, removing Mauro from audits, or
                       12         otherwise subjecting Mauro to adverse employment actions?
                       13
                              Answer: _____ Yes _____ No
                       14
EVANS LAW FIRM, INC.




                              If your answer to Question 10 is “yes,” proceed to Question 11. If your answer to Question 3 is
                       15     “no,” go to Question 5.
                       16     11. Did PwC prove by clear and convincing evidence that they would have terminated or
                       17         otherwise subject Mauro to an adverse employment action if Mauro Botta at the same time
                                  based on wholly legitimate reasons even if Mauro Botta had not engaged in protected
                       18         activity?

                       19     Answer: _____ Yes _____ No Proceed to Question 5.
                       20     12. Did Mauro offer enough circumstantial, rebuttal, or comparative evidence to cast doubt on
                       21         PwC’s reason for terminating or otherwise subject Mauro to adverse actions?

                       22
                            D. BREACH OF CONTRACT
                       23
                              1. Did Plaintiff and Defendant enter into a contract?
                       24

                       25     2. Did Plaintiff do all, or substantially all, of the significant things the contract required?

                       26     3. Was Plaintiff excused from having to do all, or substantially all, of the significant things that
                              the contract required him to do?
                       27
                                                                         - 21 -
                             Case No. 3:18-cv-02615-AGT                PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                 Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 26 of 28




                        1        4. Did all the conditions that were required for Defendant’s performance occur?
                        2
                                 5. Did Defendant fail to do something that the contract required Defendant to do?
                        3
                                 6. Was Plaintiff harmed by the breach of contract?
                        4
                                 7. What are Plaintiff’s damages?
                        5

                        6
                            E. DAMAGES
                        7
                            1. What are Mr. Botta’s damages for past economic loss as a result of his termination? Answer:
                        8      $___________________________ Proceed to Question 8.
                        9
                            2. What are Mr. Botta’s damages for future economic loss as a result of his termination? Answer:
                       10      $___________________________ Proceed to Question 9.

                       11
                            3. What are Mr. Botta’s damages for mental suffering, loss of enjoyment of life, inconvenience,
                       12      grief, anxiety, humiliation, and emotional distress
                       13
                                 Answer: $___________________________ Proceed to Question 10.
                       14
EVANS LAW FIRM, INC.




                            4. What are Mr. Botta’s damages for his professional reputation harm?
                       15
                                 Answer: $___________________________ Proceed to Question 10.
                       16

                       17   5. Do you find that Mr. Botta failed to mitigate his damages? Answer: _____ Yes _____ No If
                               your answer to Question 10 is “yes,” proceed to Question 11. If your answer to Question 10 is
                       18      “no,” proceed to Question 12.

                       19   6.    How much could Mr. Wadler have earned from other employment if he had mitigated his
                                 damages?
                       20

                       21        Answer: $___________________________ Proceed to Question 12

                       22   7.    Should Mauro Botta be reinstatement at PwC with his same seniority level and pay?

                       23   Answer: _____ Yes _____ No
                       24

                       25   8. Did Defendant PwC engage in the conduct upon which you base your wrongful termination in
                               violation of public policy claim with malice, oppression, or fraud?
                       26
                                 Answer: _____ Yes _____ No If your answer to Question 12 is “yes,” then answer Question 13.
                       27
                                                                        - 22 -
                             Case No. 3:18-cv-02615-AGT               PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                              Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 27 of 28




                        1         If you answered “no,” stop here, answer no further questions, and have the jury foreperson
                        2         sign and date this verdict form.

                        3   9. What amount of punitive damages do you award against PwC as a result of his termination?

                        4         Answer: $___________________________
                        5

                        6

                        7

                        8

                        9

                       10

                       11

                       12

                       13

                       14
EVANS LAW FIRM, INC.




                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                                                                      - 23 -
                            Case No. 3:18-cv-02615-AGT              PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
                                    Case 3:18-cv-02615-AGT Document 155 Filed 02/08/21 Page 28 of 28




                                                                   CERTIFICATE OF SERVICE
                        1
                            I, the undersigned, am a citizen of the United States, over the age of eighteen years, and not a party to the within
                        2   action. My business address is 3053 Fillmore Street, #236, San Francisco, CA 94123.
                        3   On February 8, 2021 I served with following documents(s) by the method indicated below:
                        4           PLAINTIFF MAURO BOTTA’S TRIAL BRIEF
                        5           THIS CERTIFICATE OF SERVICE
                        6
                                       by email or electronic transmission. I caused the documents to be sent to the person at the email
                        7              addresses listed below, as a courtesy copy by agreement. I did not receive, within a reasonable
                                       time after the transmission, any electronic message or other indication that the transmission was
                        8              unsuccessful.

                        9
                            I declare under penalty of perjury under the laws of the United States that the above is true and correct.
                       10   Executed on February 8, 2021 at San Francisco, California.

                       11

                       12                                                                                    Mark Rennie
                                                                            SERVICE LIST
                       13
                              VIA EMAIL
                       14     John C. Hueston, Esq.
EVANS LAW FIRM, INC.




                              jhueston@huston.com
                       15
                              Moez M. Kaba, Esq.
                                                                                         ATTORNEYS FOR DEFENDANT
                       16     mkaba@hueston.com
                                                                                         PRICEWATERHOUSECOOPERS LLP
                              Joseph A. Reiter, Esq.
                       17     jreiter@hueston.com
                              Emily Griffin
                       18     egriffin@hueston.com
                              Ervin Upton
                       19
                              eupton@hueston.com
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                                                                                 - 24 -
                                  Case No. 3:18-cv-02615-AGT                   PLAINTIFF MAURO BOTTA PRE-TRIAL BRIEF
